                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


 Deidre Sherell Jackson,                            Case No. 20-cv-749 (ECT/TNL)

               Plaintiff,

 v.                                                               ORDER

 Minnesota Department of Human
 Services,

               Defendant.


       This matter comes before the Court on two letter requests from pro se Plaintiff

Deidre Sherell Jackson. ECF Nos. 81, 85. In these letters, Plaintiff “request[s] an

additional 15-30 days to complete Plaintiff’s Discovery Requests and to answer the

Defendant[’]s Discovery Requests” due to needing additional “time to research and

understand how to properly complete the documents.” ECF No. 81 at 1; accord ECF No.

85 at 1. Defendant Minnesota Department of Human Services has filed a responsive letter

with the Court, stating that it has informed Plaintiff via email on two occasions “that

Defendant agrees to a two-week extension – until July 19, 2021 – for her to respond to

Defendant’s Discovery Requests.” ECF No. 84 at 1. For the reasons that follow, Plaintiff’s

letter requests are denied without prejudice.

       As for Plaintiff’s request to extend the time to respond to discovery served upon her

by Defendant, Defendant has already agreed to give Plaintiff a two-week extension of time

– until July 19, 2021 – to respond to those discovery requests.

       As for Plaintiff’s request that she be given additional time to serve discovery on
                                                1
Defendant, Plaintiff has well beyond 30 days to do so. The Pretrial Scheduling Order

provides that “[f]act discovery shall be commenced in a time to be completed on or before

November 1, 2021.” ECF No. 76 at 1. Plaintiff has ample time in which to serve her own

discovery requests and has not shown good cause for an extension of the existing

November 1 deadline for fact discovery. See Fed. R. Civ. P. 16(b)(4); Petrone v. Werner

Enters., Inc., 940 F.3d 425, 434 (8th Cir. 2019). Plaintiff should bear in mind, however,

that this deadline is the “deadline[] for completing [fact] discovery, not for commencing

discovery. To be timely, a discovery request must be served far enough in advance of the

applicable deadline that the responding party’s response is due before the discovery

deadline.” D. Minn. LR 16.2(d)(3); see, e.g., Mallak v. Aitkin Cty., No. 13-cv-2119

(DWF/LIB), 2016 WL 8607391, at *12 (D. Minn. June 30, 2016) (“[T]here is ample case

authority holding that, to be timely, a discovery request must be served in time to be

completed by the close of the discovery period.”).

      Based on the foregoing, IT IS HEREBY ORDERED that Plaintiff’s letter requests,

ECF Nos. 81 and 85, are DENIED WITHOUT PREJUDICE.



Date: June    29    , 2021                             s/ Tony N. Leung
                                                Tony N. Leung
                                                United States Magistrate Judge
                                                District of Minnesota


                                                Jackson v. Minnesota Department of
                                                Human Services
                                                Case No. 20-cv-749 (ECT/TNL)



                                            2
